 

Exhibit 10.1

 

 

NABORS INDUSTRIES, INC.,

 

as Issuer

 

and

 

NABORS INDUSTRIES LTD.,

 

as Guarantor

 



 

 

FIRST SUPPLEMENTAL INDENTURE

 

Dated as of January 22, 2020



 

 





 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Trustee

 

and

 

CITIBANK, N.A.,

 

as Securities Administrator

 



 

 

 

 

This First Supplemental Indenture dated as of January 22, 2020 (the “First
Supplemental Indenture”) among Nabors Industries, Inc., a Delaware corporation
(the “Company”), Nabors Industries Ltd., a Bermuda exempt company (the
“Guarantor”), Wilmington Trust Company, a Delaware banking corporation, as
trustee (the “Trustee”) and Citibank, N.A., a national banking association, as
paying agent, registrar, securities custodian and authenticating agent (the
“Securities Administrator”), to the Indenture, dated as of December 9, 2016,
between the Company, the Guarantor, the Trustee and the Security Administrator
(the “Indenture”).

 

WHEREAS, each of the Company and the Guarantor has heretofore executed and
delivered to the Trustee the Indenture, providing for the issuance in aggregate
principal amount of $600,000,000 5.5% Senior Notes due 2023 (the “Notes”);

 

WHEREAS, pursuant to Section 8.02 of the Indenture, the Company, the Guarantor,
the Trustee and the Securities Administrator, as applicable, may amend the
Indenture as it applies to the Notes with the written consent of the Holders of
at least a majority in principal amount of the Notes then outstanding;

 

WHEREAS, the Company desires to amend certain provisions of the Indenture, as
set forth in Article I hereof;

 

WHEREAS, the Holders of at least a majority in principal amount of the Notes
outstanding have consented to the amendments to the Indenture effected by this
First Supplemental Indenture;

 

WHEREAS, the Company has provided to the Trustee and the Securities
Administrator such documents as are required to be provided to it under Section
6.02(b), Section 8.06 and Section 11.04 of the Indenture, has requested the
Trustee and the Securities Administrator to join with it and the Guarantor in
the execution and delivery of this First Supplemental Indenture, and pursuant to
Section 8.02 of the Indenture, the Company, the Guarantor, the Trustee and the
Securities Administrator are authorized to execute and deliver this First
Supplemental Indenture;

 

WHEREAS, all other actions necessary to make this First Supplemental Indenture a
legal, valid and binding agreement of the Company, the Guarantor, the Trustee
and the Securities Administrator in accordance with its terms, and a supplement
to, the Indenture, have been performed;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the benefit of each other and the equal and ratable
benefit of the Holders as follows:

 

 

 



 

ARTICLE I

AMENDMENTS TO INDENTURE

 

Section 1.1. Amendments to Section 3.07, Section 3.09, Section 5.01 and 10.03(a)
of the Indenture

 

Upon written notification to the Trustee and the Securities Administrator by the
Company that it has purchased all of the Notes validly tendered and not validly
withdrawn prior to 5:00 p.m., New York City time, on January 17, 2020, pursuant
to the Offer to Purchase and Consent Solicitation Statement, dated as of January
6, 2020, and any amendments, modifications, or supplements thereto, then
automatically (without further act by any person), with respect to the Notes:

 

(a) Section 3.07, “Limitation on Liens” shall be deleted;

 

(b) Section 3.09, “Limitation on Sale and Leaseback Transactions” shall be
deleted;

 

(c) subsection (iii) of Section 5.01, “Events of Default,” shall be deleted
except insofar as such subsection is applicable to the Company’s obligations
under Section 3.04, Section 3.08 and Section 3.10 of the Indenture and the
Company’s obligations under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”);

 

(d) Section 10.03(a) shall be amended and restated in its entirety as follows:

 

“At least 3 Business Days but not more than 75 days before a Redemption Date
(unless a different notice period is specified in the Securities), the Company
shall mail in conformity with Section 11.02 a notice of redemption to each
Holder whose Securities are to be redeemed. The notice shall identify the
Securities to be redeemed (including CUSIP, ISIN or similar numbers, if any) and
shall state…;” and

 

(e) the defined terms in the Indenture shall be revised as needed to reflect the
foregoing amendments.

 

ARTICLE II

MISCELLANEOUS

 

Section 2.1. Capitalized Terms.

 

Capitalized terms used herein without definition shall have the meanings
assigned to them in the Indenture.

 

Section 2.2. Indenture in Full Force and Effect.

 

Except as expressly provided herein, all of the terms, provisions and conditions
of the Indenture and the Notes shall remain in full force and effect.

 

Section 2.3. Governing Law.

 

THIS FIRST SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 



Section 2.4. Waiver of Jury Trial.

 

EACH OF THE COMPANY, THE GUARANTOR, THE TRUSTEE AND THE SECURITIES ADMINISTRATOR
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS FIRST SUPPLEMENTAL INDENTURE, THE INDENTURE, THE NOTES, THE
GUARANTEES OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 2.5. Counterparts.

 

The parties hereto may sign any number of copies of this First Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this First Supplemental
Indenture and of signature pages by facsimile or portable document format
(“PDF”) transmission shall constitute effective execution and delivery of this
First Supplemental Indenture as to the parties hereto and may be used in lieu of
the original First Supplemental Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

Section 2.6. Headings.

 

The headings of the Sections of this First Supplemental Indenture have been
inserted for convenience of reference only, are not to be considered a part of
this First Supplemental Indenture and shall in no way modify or restrict any of
the terms or provisions hereof.

 

Section 2.7. Conflicts with Trust Indenture Act.

 

If any provision of this First Supplemental Indenture limits, qualifies or
conflicts with another provision which is required to be included in this First
Supplemental Indenture or the Indenture by the Trust Indenture Act, the required
provision shall control.

 

Section 2.8. Effectiveness.

 

The provisions of this First Supplemental Indenture will take effect immediately
upon its execution and delivery by the Trustee and the Securities Administrator
in accordance with the provisions of Section 8.02 of the Indenture; provided
that the amendments to the Indenture set forth in Section 1.1 of this First
Supplemental Indenture shall become operative as specified in Section 1.1
hereof.

 

 

 

 



Section 2.9. The Trustee and the Securities Administrator.

 

Each of the Trustee and the Securities Administrator accepts the amendments to
the Indenture effected by this First Supplemental Indenture and agrees to
execute the trusts created by the Indenture as hereby amended, but only upon the
terms and conditions set forth in the Indenture. The Trustee makes no
representation as to and shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this First Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company and the Guarantor. All of the provisions
contained in the Indenture in respect of the rights, privileges, immunities,
powers, and duties of the Trustee shall be applicable in respect of this First
Supplemental Indenture as fully and with like force and effect as though fully
set forth in full herein.

  

[SIGNATURE PAGES FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the date first above written.

 



 

  NABORS INDUSTRIES, INC.       By: /s/ Popin (Bob) Su     Name: Popin (Bob) Su
    Title: Vice President and Treasurer

    NABORS INDUSTRIES, LTD.     By:

/s/ Mark D. Andrews

    Name: Mark D. Andrews     Title: Corporate Secretary



 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,   as Trustee       By: /s/ W. Thomas
Morris, II     Name: W. Thomas Morris, II     Title: Vice President  

 

 

 

 

CITIBANK, N.A.,   as Securities Administrator       By: /s/ Louis Piscitelli    
Name: Louis Piscitelli     Title: Senior Trust Officer  



 



 



 

 